Exhibit 10.39

 

SEARS HOLDINGS       J. DAVID WORKS    Senior Vice President, Talent and Human
Capital Services March 17, 2010   

Mr. William R. Harker

Dear Bill,

I am pleased to tell you that the Compensation Committee of Sears Holdings Board
of Directors has approved the following compensation package for you as you
continue in the role of Senior Vice President, General Counsel and Corporate
Secretary. Your new compensation package was approved retroactive to January 31,
2010, the first day of SHC’s 2010 fiscal year.

The key elements of your new compensation package are as follows:

 

  •  

Annual base salary at a rate of $700,000.

 

  •  

Participation in the Sears Holdings Corporation Annual Incentive Plan. Your
annual incentive opportunity will increase to ninety percent (90%) of your base
salary. Your incentive under the 2010 Annual Incentive Plan (“2010 AIP”) will be
prorated based on the amount of time at each compensation level (base salary and
annual incentive target) through January 29, 2011, the last day of SHC’s 2010
fiscal year. Any annual incentive payable with respect to a fiscal year will be
paid by April 15 of the following fiscal year, provided that you are actively
employed at the payment date.

The table below summarizes the changes in your compensation

 

     

Title

   Base Salary     Target
Incentive     Total
Target Cash            

Current

   SVP, General Counsel and Corporate Secretary    $ 500,000        75 %    $
875,000   

New

   SVP, General Counsel and Corporate Secretary    $ 700,000        90 %    $
1,330,000    Increase         40.0 %        52.0 % 

In addition to the above, you also received a grant of restricted stock valued
at $500,000 under the Sears Holdings Corporation 2006 Stock Plan. The number of
restricted shares granted (4,950) was determined using the market closing price
($101.01 per share) of Sears Holdings shares on March 9, 2010, the grant date.
The restricted shares granted will be scheduled to vest in full on the third
anniversary of the grant date, subject to the restrictions set forth under the
2006 Stock Plan and the Restricted Stock Award Agreement.

If you need additional information or clarification, please call. Please sign
below and return this letter.

 

Sincerely, /s/ J. David Works J. David Works Accepted:

/s/ William R. Harker

   

4/13/10

William R. Harker     Date